       Case: 3:19-cv-00251-wmc Document #: 11 Filed: 03/12/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN


JOSHUA WENDORF,

                       Plaintiff,

       v.                                                     Case No. 19-cv-251-WMC

VILLAGE OF PLOVER,

                       Defendant.


                  JOINT MOTION FOR APPROVAL OF SETTLEMENT


       Pursuant to Rule 7(b), the Parties to the above-captioned case, by and through their

respective undersigned counsel, respectfully move this Court for approval of their Settlement

Agreement. In support thereof, the Parties state and jointly stipulate as follows:

       1.      On April 2, 2019, Plaintiff, Joshua Wendorf (“Wendorf”), filed his Complaint

against Defendant, the Village of Plover (“the Village”) (collectively, the “Parties”), in the United

States District Court, Western District of Wisconsin, alleging violation of the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. §§ 201, et seq. (See ECF No. 1.) Specifically, Wendorf alleged that the

Village improperly compensated him in the same fashion it compensated its firefighter personnel

and, thus, failed to compensate him for all hours worked in excess of forty (40) hours in a

workweek, in violation of the FLSA. The Village denied Wendorf’s allegations.

       2.      The Village denied and continues to deny Wendorf’s allegations. The Village

believes it compensated Wendorf properly and lawfully pursuant to the FLSA and disputes that it

misclassified his position for overtime compensation purposes.

       3.      Wendorf has not raised any collective action claims under the FLSA or class claims
       Case: 3:19-cv-00251-wmc Document #: 11 Filed: 03/12/20 Page 2 of 3



under Rule 23. Wendorf proceeded only in his individual capacity.

       4.      The Parties have litigated this case for almost one (1) year. During that time, they

have engaged in multiple rounds of discovery, including the exchange of timekeeping and payroll

records, and conducted multiple depositions. Through the course of discovery, the Parties fully

developed their arguments supporting their opposed positions, and both were prepared to move

this Court for summary judgment with respect to the same.

       5.      In an effort to avoid the costs and uncertainty of continued litigation, the Parties

recently agreed to enter into settlement negotiations.

       6.      Subsequently, the Parties engaged in good-faith, arm’s length settlement

negotiations. The Parties were both represented by competent and experienced counsel during

these negotiations.

       7.      The Parties’ settlement discussions have resulted in a resolution embodied in a

Settlement Agreement that has been filed herewith as Exhibit 1 to the present Motion.

       8.      As consideration for entering into the Settlement Agreement, the Village has agreed

to pay Wendorf the total of $55,575.02. Of that amount, $18,031.62 is payable to Wendorf for his

alleged overtime wages owed ($9,015.81) and liquidated damages ($9,015.81). The remainder

reimburses Wendorf for his reasonable attorneys’ fees and litigation costs expended in this matter.

       9.      As consideration for entering into the Settlement Agreement, Wendorf has agreed

to, in part, seek dismissal of this action with prejudice and without costs to either party (with the

exception of those agreed to in the Settlement Agreement), and has agreed to a general release of

all claims he has, had, or may have against the Village. This general release includes a release of

all claims Wendorf possesses or may possess under the FLSA and Wisconsin wage and hour laws.

       10.     The Parties and their respective counsel believe and agree their Settlement



                                                 2
       Case: 3:19-cv-00251-wmc Document #: 11 Filed: 03/12/20 Page 3 of 3



Agreement represents a fair, reasonable, and adequate resolution of a bona fide dispute between

the Parties regarding provisions of the FLSA.

       11.     The Parties seek this Court’s approval of their Settlement Agreement for purposes

of rendering the Settlement Agreement binding on the parties and, specifically, enforcing

Wendorf’s release of claims under the FLSA. See Walton v. United Consumers Club, Inc., 786

F.2d 303, 306 (7th Cir. 1986).

       WHEREFORE, the Parties respectfully request that this Court enter an Order granting

their Motion for Approval and approving the Parties’ Settlement Agreement as a fair and

reasonable resolution of a bona fide dispute.

       Dated this 12th day of March, 2020.


KASDORF, LEWIS & SWIETLIK, S.C.                     WALCHESKE & LUZI, LLC
Counsel for Defendant Village of Plover             Counsel for Plaintiff Joshua Wendorf

s/ Michael J. King                                  s/ James A. Walcheske
Attorney Thomas A. Cabush                           Attorney James A. Walcheske
State Bar No. 1019433                               State Bar No. 1065635
Attorney Michael J. King                            Attorney Scott S. Luzi
State Bar No. 1085336                               State Bar No. 1067405
Attorneys for Defendant                             Attorneys for Plaintiff
Kasdorf, Lewis & Swietlik, S.C.                     Walcheske & Luzi, LLC
11270 West Park Place, Suite 500                    15850 West Bluemound Road, Suite 304
Milwaukee, Wisconsin 53224                          Brookfield, Wisconsin 53005
Phone: (414) 577-4000                               Phone: (262) 780-1953
Fax: (414) 577-4400                                 Fax: (262) 565-6469
tcabush@kasdorf.com                                 jwalcheske@walcheskeluzi.com
mking@kasdorf.com                                   sluzi@walcheskeluzi.com




                                                3
